UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE CARDELL KING, a/k/a Bo King,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:94-cr-00030-FDW-2)


Submitted:   November 16, 2015            Decided:   November 20, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Andre Cardell King, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Tiffany M. Mallory, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Andre     Cardell     King,     a     federal    prisoner,      appeals      the

district        court’s    order     granting      the   Government’s     motion      to

authorize payment from King’s inmate trust fund.                        Because King

did     not     receive     notice     and     a   chance     to    respond    to    the

Government’s motion, we vacate the district court’s order and

remand with directions to provide King with these opportunities.

We    express      no     opinion     with    regard     to   the    merits    of    the

Government’s motion.           We dispense with oral argument because the

facts    and     legal    contentions        are   adequately      presented    in   the

materials       before     this     court    and   argument    would   not     aid   the

decisional process.

                                                              VACATED AND REMANDED




                                              2